Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Registration Statement on Form S-8of USA Technologies, Inc. of our report dated September 27, 2011, relating to our audits of the consolidated financial statements and financial statement schedules which appear in the Annual Report on Form 10-K of USA Technologies, Inc. for the year ended June 30, 2011. /s/ McGladrey & Pullen, LLP McGladrey & Pullen, LLP New York, NY October 28, 2011
